Citation Nr: 1448206	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to January 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied entitlement to service connection for hepatitis C.

The Board subsequently remanded the case in March 2010 for further evidentiary development and adjudication.  The agency of original jurisdiction (AOJ) obtained the identified service personnel records and VA treatment records, as well as records of the Veteran's application for benefits from the Social Security Administration, and associated them with the claims file.  The AOJ then scheduled the Veteran for VA examination, which was conducted in May 2010, with additional addendum opinions obtained in April 2011, July 2011, and December 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2012, in which the AOJ again denied the Veteran's service connection claim.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the issuance of a supplemental statement of the case in August 2012 and certification of the record to the Board, additional evidence has been associated with the Veteran's paperless records in VBMS and the Virtual VA system which are relevant to the claim.  This evidence includes, but is not limited to additional VA treatment records.

In May 2014, the Board sent the Veteran a letter asking whether he wanted to waive consideration of this evidence by the AOJ.  He was told that if he did not respond within 45 days it would be assumed that he did not want the Board to review the claim at this time and that the claim would be remanded to the AOJ for review.    He did not respond.  Hence, the issue of entitlement to service connection for hepatitis C must be remanded.

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a supplemental statement of the case as to the issue of entitlement to service connection for hepatitis C that considers all additional relevant evidence (including the additional VA treatment records, and any additional relevant evidence received since August 2012 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


